566 F.3d 1281 (2009)
FLORIDA ASSOCIATION OF PROFESSIONAL LOBBYISTS, INC., a Florida not for profit corporation, Spearman Management Company, a Florida corporation, Guy M. Spearman, III, a natural person, Ronald L. Book, PA, a Florida professional association, Ronald L. Book, a natural person, Plaintiffs-Appellants,
v.
DIVISION OF LEGISLATIVE INFORMATION SERVICES OF THE FLORIDA OFFICE OF LEGISLATIVE SERVICES, a Florida state agency, The Florida Commission on Ethics, an independent constitutional commission, Tom Lee, as president of the Florida Senate, Allan Bense, as speaker of the Florida House of Representatives, Defendants-Appellees.
No. 07-10435.
United States Court of Appeals, Eleventh Circuit.
May 7, 2009.
Mark Herron, Thomas M. Findley, Messer, Caparello & Self, P.A., Tallahassee, FL, for Plaintiffs-Appellants.
Kenneth W. Sukhia, Conwell, Sukhia & Kirkpatrick, P.A., Louis F. Hubener, III, Tallahassee, FL, for Defendants-Appellees.
Before EDMONDSON, Chief Judge, DUBINA, Circuit Judge, and MARTIN,[*] District Judge.
PER CURIAM:
In the light of our earlier opinion in this case and the opinion of the Supreme Court of Florida on questions of Florida law that we had certified to that honorable Court, we affirm the judgment of the district court. For background, see Fla. Ass'n of Prof'l Lobbyists v. Div. of Legislative Info. Servs., 525 F.3d 1073 (11th Cir.2008), and Fla. Ass'n of Prof'l Lobbyists v. Div. of Legislative Info. Servs., 7 So.3d 511 (Fla. 2009).
AFFIRMED.
NOTES
[*]  Honorable Beverly B. Martin, United States District Judge for the Northern District of Georgia, sitting by designation.